Title: From James Madison to William Lyman, 28 January 1805
From: Madison, James
To: Lyman, William


Sir.
Department of State January 28th. 1805.
In addition to the ordinary duties of Consul at London resulting from the several acts of Congress, and the instructions from this Department with which you have been furnished, you are to take upon yourself the Agency for Seamen and claims for captured property in Great Britain, for which latter services you will receive a compensation at the rate of two thousand dollars to commence on your superseding Mr. Erving, and to cease on your receiving notice of the Agency ceasing.

As far as respects seamen it will be your duty to attend to their applications for release from impressment; to apply to the proper board or Officer to effectuate them; to forward notice to this Department of such cases wherein the proof usually demanded by the British Officers may be wanting; on the release of any seamen to see that he is provided with a proper document to protect him against another impressment; and to send him home or find him a birth on board an American Vessel. You will correspond regularly with the Consuls in Great Britain & Ireland on the subject of impressments, and with such other Consuls and public Agents as that subject may occasionally require. In the pecuniary relief you may afford the men, you will keep in view the laws and the explanatory instructions from this Department.
You will also pay the Accounts of the Consuls in Great Britain & Ireland for such pecuniary aids to Seamen as you shall ascertain to be authorised by Law. The business of claims under the 7th. Article of the British Treaty will be closed by Mr. Erving, so far as to enable Sir Fr. Baring & Co. to put the finishing hand to it. But in the branch of your Agency which relates to claims for captured property, it is required that you should act as Agent of such American claimants as having no correspondence in London, may prefer you to a stranger. From such persons you are to receive no commissions nor other compensation, and you are to incur no pecuniary charge or respo[n]sibility on the public account; it being an indispensible preliminary to your interposing that due provision be made for the charges of prosecution by the persons interested.
You are subject in the character of both Agent & Consul to the direction of the Minister of the United States in London, to whom you will address yourself for advice & patronage in every emergency rendering them necessary. He is to be kept advised of your proceedings, and to this Department you will make regular communications of the same. Your accounts are to be punctually sent thro’ this Department for settlement every quarter, viz. 1st. January, April, July & October. Your salary is payable on the same days to your order at the Treasury in this City. The funds for the relief of Seamen are to be drawn from Sir Francis Baring & Co. in such sums as may be necessary from time to time. I am &c.
James Madison.
